     Case 3:15-cv-01868-MMA-NLS Document 136 Filed 04/01/21 PageID.2179 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     D.C., a minor by and through his                   Case No.: 15cv1868-MMA- NLS
       Guardian Ad Litem, HELEN GARTER,
12
       on behalf of himself and all others                ORDER GRANTING JOINT
13     similarly situated,                                MOTION TO EXTEND DISCOVERY
                                         Plaintiff,       DEADLINES
14
15     v.                                                 [ECF No. 135]
16     COUNTY OF SAN DIEGO, A.B. AND
       JESSIE POLINSKY CHILDREN’S
17
       CENTER, SAN DIEGO COUNTY
18     HEALTH AND HUMAN SERVICES
       AGENCY,
19
                                      Defendants.
20
21
22          Before the Court is the parties’ joint motion for an order extending certain
23    deadlines in the current scheduling order. ECF No. 135. First, the parties request that the
24    expert discovery deadline, date to file dispositive motions, and mandatory settlement
25    conference date all be extended by approximately 30 days in order to give the parties
26    sufficient time to complete expert discovery in light of a previously granted extension to
27    other expert discovery dates. Id. at 4-5. Second, the parties request that fact discovery be
28    extended for the limited purpose of permitting Defendant to subpoena and depose Dr. Dr.

                                                      1
                                                                                 15cv1868-MMA- NLS
     Case 3:15-cv-01868-MMA-NLS Document 136 Filed 04/01/21 PageID.2180 Page 2 of 2



 1    Ellen Heyneman and Melissa Nefalar, LMFT, two treatment providers for Plaintiff whom
 2    Defendant did not learn about until March 10, 2021, after fact discovery closed. Id. at 5.
 3    Plaintiff does not oppose the request. Id. at 1.
 4          Good cause appearing, the Court GRANTS the motion. Dates shall be extended as
 5    follows:
 6          1.     The fact discovery cutoff date is extended to June 28, 2021, for the limited
 7                 purpose of subpoenaing and taking the depositions of Drs. Hayneman and
 8                 Nefalar.
 9          2.     The expert discovery cutoff date is extended to June 28, 2021.
10          3.     The deadline to file dispositive motions is extended to July 28, 2021.
11          4.     The Mandatory Settlement Conference is continued to October 6, 2021 at
12                 10:00 a.m. Confidential settlement briefs must be submitted by September
13                 29, 2021.
14          IT IS SO ORDERED.
15    Dated: April 1, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                15cv1868-MMA- NLS
